1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA
8                                                  ***
9     JOSE GALLIMORT,                                       Case No. 2:19-cv-00586-JAD-CWH

10                                         Plaintiff,               ORDER
             v.
11
      OFFENDER MANAGEMENT DIVISION,
12    et al.,

13                                    Defendants.

14

15

16   I.     DISCUSSION

17          Plaintiff, who was formerly in the custody of the Nevada Department of Corrections

18   (“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983. (ECF No.

19   1-1). Plaintiff has neither paid the full filing fee for this matter nor filed an application to

20   proceed in forma pauperis.

21          Pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must

22   complete an application to proceed in forma pauperis. The Court will retain Plaintiff’s civil

23   rights complaint (ECF No. 1-1), but will not file it until the matter of the payment of the

24   filing fee is resolved. Plaintiff will be granted an opportunity to file an application to

25   proceed in forma pauperis for non-prisoners or, in the alternative, pay the full filing fee for

26

27                                                      1
28
1
     this action. If Plaintiff chooses to file an application to proceed in forma pauperis he must
2
     file a fully complete application to proceed in forma pauperis by a non-prisoner.
3
     II.    CONCLUSION
4
             For the foregoing reasons, IT IS ORDERED that the Clerk of the Court SHALL
5
     SEND Plaintiff the approved form application to proceed in forma pauperis by a non-
6
     prisoner, as well as the document entitled information and instructions for filing an in forma
7
     pauperis application.
8
            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
9
     Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis by a
10
     non-prisoner on the correct form; or (2) pay the full $400 fee for filing a civil action (which
11
     includes the $350 filing fee and the $50 administrative fee).
12
            IT IS FURTHER ORDERED that failure to comply with this order will result in a
13
     recommendation that the case be dismissed without prejudice.
14
            IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
15
     (ECF No. 1-1), but shall not file it at this time.
16

17          DATED: April 10, 2019

18
                                                  UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27                                                   2
28
